Order, Supreme Court, Bronx County (Barry Salman, J.), entered November 14, 1990, which granted petitioner’s application to stay arbitration of an uninsured motorist claim, unanimously affirmed, with costs.
Petitioner insurer seeks to stay an uninsured motorist arbitration demand by respondent, its insured, on the ground that the other vehicle involved in the accident is insured by respondent insurer. Respondent insurer claims that it can-celled its policy of insurance on the offending vehicle prior to the accident. At issue is whether respondent insurer’s notice of cancellation sufficiently comported with Vehicle and Traffic Law § 313 (1) (a) so as to make the cancellation effective.
We find that the notice was invalid because it failed to contain a statement, as required by Vehicle and Traffic Law § 313 (1) (a) clearly and unequivocally advising its former insured that insurance must be maintained continuously throughout the registration period (see, Barile v Kavanaugh, 67 NY2d 392). Concur—Milonas, J. P., Rosenberger, Ellerin, Ross and Rubin, JJ.